                     IN THE UNITED STATE DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     CHARLESTON DIVISION



IN RE:      AMERICAN MEDICAL SYSTEMS, INC.
            PELVIC REPAIR SYSTEM
            PRODUCTS LIABILITY LITIGATION                                           MDL 2325


BRIDGET R. HAMBY,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:13-cv-07902

AMERICAN MEDICAL SYSTEMS, INC.,

                              Defendant.

                           MEMORANDUM OPINION AND ORDER

       On January 2, 2019, plaintiff’s counsel filed a Suggestion of Death noting the death of

plaintiff Bridget Hamby during the pendency of this action [ECF No. 14]. Defendant filed a

Motion to Dismiss Plaintiff’s Complaint with Prejudice requesting dismissal of this case because

the deceased plaintiff has not been substituted [ECF No. 16], and counsel for plaintiff has not

responded to the motion.

       Pretrial Order (“PTO”) # 259 filed in In re: American Medical Systems, Inc., Pelvic Repair

Sys. Prods. Liab. Litig., 2:12-md-2325 (“AMS 2325”) [ECF No. 6347] outlines the procedures

the court requires to either substitute a deceased party pursuant to Federal Rule of Civil Procedure

25(a), or to dismiss the deceased party from the civil action because of a failure to properly serve

and substitute the deceased party.

       The court FINDS that the Suggestion of Death did not comply with Rule 25(a) as it was

never properly served upon non-parties or a personal representative of the estate. Regardless, the
time period as set forth in PTO # 289 to substitute a party has since passed. Therefore, the court

ORDERS that this case is DISMISSED without prejudice and STRICKEN from the docket of

this court. Any pending motions are DENIED as moot.

       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                             ENTER: December 18, 2019




                                                2
